Per Curiam.

The demand was founded on a note given by the wife of the defendant, when sole. The note was not produced, and there was some mention made of *150an alteration of it; but no account was given why it wag ' J not produced. There were some loose reports of its having been destroyed. These reports were not sufficient evidence of that fact, so as to warrant parol evidence of its contents; and if any inference was to be drawn from them, it was that the noté had been voluntarily discharged by the plaintiff. The plaintiff was not entitled to give the account in evidence for which the note had been taken ;* nor was the defendant liable to be sued alone without his wife. This was so decided, on a motion in arrest of judgment, in the case of Hutchinson v. Hewson. (7 Term Rep. 348.)
The judgment below must be reversed.

 See 1 Johns, Rep. 34. 37.